—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered August 11, 1993, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a hypodermic needle, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court did not improvidently exercise its discretion in denying the defendant’s motion for an adjournment at sentencing (see, Matter of Anthony M., 63 NY2d 270; People v Singleton, 41 NY2d 402). Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.